Citation Nr: 0432952	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  97-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This appeal is from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The RO certified to the Board as separate issues the matters 
of left-sided and right-sided hearing impairment.  The RO 
adjudicated the left-sided element of the claim as whether 
new and material evidence had been presented or secured to 
reopen the claim.  For reasons explained in the analysis 
below, the Board renames the issue to indicate an initial 
claim as to both left and right-sided hearing impairment.

The Board decided this case in May 1999.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claim.  In May and June, the Court granted the unopposed 
motion of the Secretary, vacating the Board's decision and 
remanding the case to afford the veteran certain notices and 
assistance mandated by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
which was enacted while this appeal was pending before the 
Court.  The Board has performed some of the development 
necessary in this case, and remanded the case for the RO to 
execute other development, including providing the notice 
required by the VCAA and the order of the Court.

The case is again before the Board for disposition.  The 
Board notified the veteran by letter of November 2004 that he 
was entitled to a new hearing before a Veterans Law Judge who 
would decide his appeal, because the judge who conducted his 
January 1999 was no longer with the Board.  The veteran 
declined another hearing.




FINDINGS OF FACT

1.  The RO disallowed service connection for arthritis and 
notified the veteran of the decision and of his right to 
appeal in March 1947.  The veteran did not respond within one 
year of the notice of denial.

2.  The veteran is not a veteran of combat, and his testimony 
as to the circumstances of his service, including alleged 
acoustic trauma and shrapnel injuries incurred in battle, is 
inherently incredible.

3.  The veteran has not presented significant evidence not 
previously of record that he has a disability due to 
arthritis incurred in or aggravated by service.

4.  There is no competent medical evidence of incurrence of 
right or left-sided hearing loss in service or of a nexus 
between any current hearing loss disability and any disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The March 1947 RO disallowance of service connection for 
arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2004).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Bilateral hearing impairment was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Board of Veterans' Appeals decided this case in May 1999, 
applying the laws and regulations prescribing VA's duties to 
notify and assist VA claimants then in effect.  The Veterans 
Claims Assistance Act of 2000 (VCAA) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).  The July 1997 rating 
decision from which the veteran appeals pre-dated the VCAA, 
consequently, VA could not have complied with the VCAA prior 
to the adjudication.  In this case, VA gave the veteran 
notice of his rights and of VA's obligations to assist him 
with his claim pursuant to the March 2001 orders of the 
Court.  Whereas VA's actions in implementing the VCAA in this 
case complied with the Court's order and are governed by the 
doctrine of the law of the case, See Goble v. Brown, 9 Vet. 
App. 22 (1996), there is no question of prejudice to the 
veteran in the timing of VA's compliance with the notice and 
assistance requirements of the VCAA.

VA letters to the veteran of June 2002 and May 2004, taken 
together, notified the him of evidence and information 
necessary to substantiate his claim and informed him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA would attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).

VA must made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claims by 
seeking to obtain VA medical records of 1946.  

?	In July 2002, the Social Security Administration 
responded to VA's request for all SSA records pertaining 
to past disability determinations.  SSA informed VA that 
the veteran's SSA folder had been destroyed.  

?	In April 2004, the VA medical center advised the RO that 
the records in questions could not be found or expect to 
be found.  

In May 2004, the veteran notified the RO through counsel that 
he could produce no more evidence and he could not provide 
information necessary to enable VA to further assist him in 
developing evidence in his case.  The veteran filed the claim 
to reopen the claim for service connection for arthritis 
prior to August 29, 2001, consequently, VA is not obligated 
to provide the assistance in developing evidence mandated by 
the VCAA-implementing regulations.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  VA has discharged its obligations to notify 
and assist the veteran.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).

No medical examination of the veteran is required in this 
case.  Examination is not required to assist an attempt to 
reopen a previously denied claim unless new and material 
evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  The veteran is not entitled to a 
VA hearing examination in this case, because he has not 
submitted evidence that establishes an event, injury or 
disease in service to which a current hearing impairment is 
associated.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(B), (C) (2004).

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  A supplemental statement of the 
case of June 2004 listed the evidence obtained and not 
obtained.

II.  Factual Background

Service medical records include a May 1943 report of a 
physical examination upon induction that was negative for 
musculoskeletal and audiological findings.  In July 1944, the 
veteran was admitted to the hospital at Camp Sibert, Alabama, 
and transferred to the ASF Hospital, Fort McClellan, Alabama, 
with a diagnosis of arthritis, acute, non-suppurative, 
rheumatoid, non-venereal, located in knees and hips, cause 
undetermined.  A disposition record of August 1944 shows the 
veteran returned to duty.  The diagnosis then was arthritis, 
chronic, migratory, moderate, cause undetermined.  A February 
1946 report of physical examination prior to separation was 
negative for musculoskeletal and audiological findings.  On 
whispered voice test the veteran correctly heard 15 of 15 
words.

The veteran's service medical records reflect treatment for 
various conditions not at issue.  There is a treatment note 
from Camp Sibert, Alabama, dated in April 1944.  There are 
treatment notes from the Station Hospital at Camp Edwards, 
Massachusetts, dated in May 1944, June 1944, and January 
1945.  There is a dental record from Fort DuPont, Delaware, 
dated in May 1945.  There is a treatment note from the 
Station Hospital at Fort Miles, Delaware, dated in October 
1945.  All treatment records show his rank as Pvt. or Pfc.

Service personnel records show that the veteran served as a 
military policeman at various military installations within 
the continental United States, and that he made one trans-
Atlantic trip escorting prisoners back to Europe.  He 
departed the United States December 1, 1945, for the European 
Theater, arriving December 12, 1945.  He departed Europe 
December 22, 1945, for the United States, arriving December 
31, 1945.  His Army Separation Qualification Record shows 
that he had the rank of Private for four-and-a-quarter 
months, and the rank of Private, First Class, for 27 months.

In May 1946, the veteran filed an application for VA 
disability compensation.  He reported treatment in service 
for claimed disabilities, and all treatment he reported was 
in 1944 and 1945 at military bases in the United States.  He 
stated he had never applied for VA hospital treatment.  In 
the section in which he was asked to identify the nature of 
the disease or injury for which his claim was made, he 
listed, among others, "Left Ear-April 1945."  He reported 
private treatment in February, March, and April 1946 for his 
ears and sinuses.

In June 1946, the RO disallowed a claim of entitlement to 
service connection for rheumatoid arthritis of the knees and 
hips and "ear trouble."  The RO informed the veteran of the 
decision and of his appellate rights by letter of June 1946.

In July 1946, the RO received additional service medical 
records showing the veteran was treated for bilateral earache 
in November 1943.  The service records also contained 
additional records showing the prior diagnoses of arthritis.  
In August 1946, the RO confirmed and continued the June 1946 
disallowances and notified the veteran of the decision and of 
his appellate rights.

A March 1947 rating decision confirmed and continued the June 
1946 decisions.  The RO notified the veteran in March 1947 of 
the decision and of his appellate rights.  The veteran did 
not respond to that notice within a year.

In October 1947, the RO received an October 7, 1943, service 
ENT clinic record showing an apparent speech audiology 
finding of 12/15 for the right ear and [illegible]/15 for the 
left ear.

In April 1948, the RO received a service medical record of 
October 6, 1943, bearing the phrase "Deafness ENT Clinic" 
under the heading "Register numbers or hospital memoranda."  
The record contained no notation of complaints, no 
examination findings, and no diagnoses.

In September 1974, the veteran applied for VA pension 
benefits for nonservice-connected disabilities.  On VA 
examination in November 1974, the examiner stated the veteran 
was known to have "arthritis of unknown etiology since the 
1940s," and the veteran reported he still had migratory 
arthritis involving his shoulders and the left knee, with 
occasional swelling and pain, about the same as in the 1940s.  
On physical examination of all joints, including the 
shoulders and knees, there was no swelling or collection of 
fluid.  Ranges of motion were full in all joints, except the 
right shoulder, which had about 15 degrees of limitation in 
anterior elevation and in abduction, and the veteran said 
extremes of motion were painful in all directions.  X-ray 
studies of both knees and both shoulders were negative.  The 
examination diagnoses did not include arthritis.



The veteran had multiple VA audiometric tests in December 
1974.  Puretone thresholds on air conduction, in decibels, 
were measured as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
Not 
given
70
LEFT
90
105
110+
Not 
given
110+





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
Not 
given
55
LEFT
55
55
55
Not 
given
70





HERTZ



500
1000
2000
3000
4000
RIGHT
15 
20
25
Not 
given
55
LEFT
50
45
35
Not 
given
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  
The initials of one individual identified the first set of 
readings, and the final two sets bore the initials of the 
examining audiologist.  There is a notation saying the final 
test results were believed to represent true organic 
sensitivity.  

A January 1975 summary report of examination for loss of 
organic hearing acuity did not report pure tone thresholds 
for the right ear.  It reported 90 percent speech 
discrimination for the right ear.  The reported left ear pure 
tone thresholds were 35 dB at 500 Hz, 35 dB at 1000 Hz, and 
25 dB at 2000 Hz.  No speech discrimination percentage was 
reported for the left ear.  The impression was slight loss, 
left ear.

An unsigned private medical record of March 1997, apparently 
submitted to the RO with an authorization for release of 
medical records from Dr. Shah, noted the veteran's complaint 
of right shoulder pain, left hand arthritis, leg pain, and 
neck pain.  The examiner noted World War II trauma.  The 
finding was changes of arthritis, right shoulder and right 
knee.

In a November 1997 statement, the veteran reported his 
eardrums burst during a battle in Le Haure, France.  He said 
arthritis pain began immediately after the battle, and he was 
treated in a hospital in France.  He also said he got 
shrapnel in his back and neck from shell explosions, some of 
which was removed in Paris, France, with at least one [piece] 
remaining at the base of his neck today.  He reported that 
Dr. Douthit said his current arthritis pain could be caused 
by the shrapnel injury.  He provided dates on which he last 
saw Drs. Douthit, Patel, and Shah.

The veteran also had a personal hearing before a hearing 
officer in November 1997.  He reported similar experiences 
and injuries to that reported above.  He stated that he was a 
Lieutenant when he was engaged in combat in France.  He said 
he was in the hospital in Paris, France, for three weeks with 
shrapnel wounds, and that the doctor found holes in both his 
ears while he was there, but they could not be fixed.  He 
said his hearing had gotten worse since his battle injuries, 
and that he had his ears cleaned out on occasion, but that 
his doctors had told him that hearing aids would do no good 
and were "liable to kill you."  With respect to his 
arthritis, he said that shrapnel hit his back and it was full 
of shrapnel, and a doctor had told him that the shrapnel 
caused his arthritis.  He reported that he had 25 parachute 
jumps that were never put in his records and that he was torn 
up and could not jump any more.  He said that he was not 
aware of any hearing loss in service, but that he became 
aware of a roaring in his ears right after service, and he 
went to the doctor, who cleaned his ears out.  He said the 
first time this happened was in about 1973.  He said it did 
not help his left ear, but did help his right ear.

In January 1997, the RO received a hospital admission 
abstract from the Office of the Surgeon General showing the 
veteran's hospital admission at Camp Edwards, Massachusetts 
in July 1944; the diagnosis was arthritis, chronic, type 
unspecified.

The veteran testified at a hearing before the Board member in 
January 1999.  He testified, in essence, that while serving 
in France during World War II, he had suffered shell fragment 
wounds of the right rear neck and damage to both eardrums in 
combat.  He said an explosion blew him out of a foxhole into 
the air, and he landed on his shoulder blade.  He said he was 
treated at a field hospital in France.  His ears began to 
hurt about 10 weeks afterwards.  He said he was not diagnosed 
with a hearing loss at the time, but he is now.  He said he 
saw a doctor in Germany, because his ears hurt badly, but 
they would not send him home.  He said he was not 
hospitalized for his injuries from the explosion that blew 
him out of the foxhole, because he did not have time.  He 
just went about his business.  He said his inner ear injuries 
happened while he was engaged or fighting with the enemy.  He 
said he was treated with medicine in the service, but it did 
not work.  In France, the doctor found gravel and stuff in 
his ear and a hole all the way through.  He reported his 
hearing got progressively worse.  He did not use a hearing 
aid, because he was told they would do no good.  He said his 
arthritis was related to injuries of the upper back and 
shoulder in combat.

The veteran reported currently having shrapnel in the upper, 
back area of his neck.  He said his shoulder and neck now 
flare up from time to time.  He said he currently saw a 
doctor about every other month.  He could not recall the 
name.  He said he was seen at VA Birmingham about three years 
ago.  He said a private doctor had told him his hearing loss 
was caused by acoustic trauma in service.  He testified that 
he went to the VA hospital in Atlanta about two months after 
separation from the service, and he stayed for about 17 
weeks.  

The veteran's representative read the following statement of 
the veteran into the record.  

I served in combat in Europe from 
November 1943 to the end of the war.  I 
returned to the United States in February 
of 1946.  I was injured in combat and 
struck by an enemy bayonet in the left 
arm.  I received shrapnel in my neck and 
upper part of my back.  Some of the 
shrapnel still remains today.  My 
eardrums were bursted and I cannot hear 
anything with the left ear and the right 
ear is not good.  I was sent to the 
hospital in Paris, France, and later sent 
back to the unit in Frankfurt, Germany.  
. . . While I was there I was 
commissioned to rank of a 2nd lieutenant 
by Major Hoglethorp and Captain Brown on 
the battlefield.  When the war ended I 
was placed guarding prisoners until 
discharge from the Army.  In 1943 before 
leaving for Europe I had something like 
arthritis and was hospitalized for a 
short period of time.  It was diagnosed 
as arthritis.  We have a record of this.  
It still bothers me.  I never get - I 
never did get my Purple Heart.

The veteran stated that four people had told him that his 
service records were right in the middle of the fire at the 
National Personnel Records Center in the 1970s.  He said he 
did not get his records.

The presiding Board member advised the veteran that it would 
help his claim if he submitted statements from the several 
physicians whom he had testified had expressed opinions about 
a relationship between injuries in service and his currently 
claimed disabilities.  The veteran accepted the Board 
member's offer to hold the record open for 60 days to permit 
him to obtain and submit additional medical records or 
doctors' statements.  No such records have yet been 
associated with the claims file, and a check with the 
Montgomery RO reveals that it is not holding any mail from 
the veteran.

A private audiometry report of January 1999 confirmed ongoing 
bilateral hearing impairment.  A March 1999 statement by the 
private audiologist reported the audiologist's review of the 
veteran's detailed historical report of noise exposure during 
extensive combat in Europe in World War II during which the 
veteran also sustained multiple shell fragment wounds.  The 
veteran reported VA medical findings of perforated eardrums 
in 1946.  Based on the current clinical presentation and the 
veteran's history, the audiologist concluded the veteran's 
hearing loss is related to his military service.

In a September 1999 statement, Dr. Shah reported the 
veteran's current diagnoses, including degenerative arthritis 
of multiple joints and bilateral hearing loss.  The doctor 
noted the veteran's employment history as a welder and that 
he is a veteran.  He opined that the hearing loss is related 
to service connected conditions, and that the arthritis of 
multiple joints is probably aggravated by "strainful" [sic] 
work and minor to moderate recurrent injuries of multiple 
joints.

VA outpatient records of October 2001 to May 2002 confirmed 
that the veteran has bilaterally impaired hearing.  They 
revealed that he wears a hearing aid.  The remainder of the 
treatment records was unrelated to matters on appeal.

III.  Analysis

A.  Whether New and Material Evidence has been Presented or 
Secured to Reopen a Claim of Entitlement To Service 
Connection for Arthritis.

When the RO denied the veteran's claim for service connection 
for arthritis in March 1947, and the veteran did not appeal 
within one year of the date of the letter notifying him of 
each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [This claim 
to reopen was already pending on the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1947 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At least, it is reasonable to require evidence 
submitted since March 1947 to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The November 1974 VA examination report is not significant 
evidence.  It contains the veteran's reiteration that he 
suffered migratory arthritis in service, which was already of 
record.  It adds the history of ongoing symptoms since 1940, 
but in the absence of clinical confirmation or of a diagnosis 
of the claimed disorder, the history alone does not make the 
examination report by itself so significant that it must be 
considered to decide the claim.  Nor does the examination 
report gain any significance when seen in connection with 
evidence previously assembled.

The treatment record from Dr. Shah contains a diagnosis of 
arthritis.  However, to be significant evidence in this case, 
it must rely on the history of trauma in World War II given 
him by the veteran.  The veteran reiterated and considerably 
elaborated on the history of trauma in the January 1999 
hearing.

Testimony is generally presumed credible in deciding whether 
evidence is new and material, Justus, 3 Vet. App. 510, unless 
it is inherently incredible.  Samuels v. West, 11 Vet. App. 
433 (1998).  In Samuels, the claimant's reports of psychic 
trauma sustained in combat in Vietnam were held inherently 
incredible because the service records clearly showed he had 
not served in Vietnam or been in combat.  Id.  The 
presumption of truthfulness of testimony in deciding whether 
that claim was well grounded is essentially the same as the 
presumption of credibility in determining whether evidence is 
new and material.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The veteran had his representative read into a hearing record 
a statement the veteran wrote.  The veteran's statement, 
under oath, was that he "served in combat in Europe from 
November 1943 to the end of the war."  He said he returned 
to the United States in February 1946.  He said he was 
commissioned a Lieutenant on the battlefield while in Europe.

The veteran's service personnel records show he was in the 
European theater of operations for 10 days only, more than 
six months after hostilities ceased.  V-E Day, the day of 
victory for the Allied forces in Europe during World War II, 
was May 8, 1945.  Webster's II, New Riverside University 
Dictionary 1278 (1988).  He had no combat service.  His 
separation qualification record clearly reports that he was 
stationed in the continental United States, except for one 
trip to Europe to return prisoners of war, and his highest 
rank was Private First Class.  His report of serving in 
Europe from November 1943 to February 1946 is further 
impeached by his service medical records showing various 
treatments at different stations in the United States 
throughout the time that he testified he was in Europe.  His 
report to Dr. Shah of trauma in World War II and his 
testimony of injury in combat is inherently incredible.  
Likewise, his March 1999 report to a private audiologist is 
incredible for the same reasons.  Dr. Shah's September 1999 
statement makes no connection between current arthritis and 
service.  Consequently, neither his testimony, nor the 
diagnosis of arthritis by Dr. Shah can be material evidence 
to reopen his claim.

Thus, the only evidence upon which to base a finding that new 
and material evidence has been presented or secured to reopen 
the claim is the veteran's November 1974 report of migratory 
arthritis pains since the 1940s.  Although the threshold for 
new and material evidence is so low that it need not 
necessarily be of such weight as to possibly change the prior 
results, Hodge, 155 F.3d 1356, it is a threshold that must 
have meaning.  The veteran's history is inherently 
incredible, and thus, by itself or in connection with 
evidence previously assembled, it is not "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).

New and material evidence in support of a claim of 
entitlement to service connection for arthritis has not been 
presented or secured, and the claim may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); Barnett, 83 F.3d at 1383.

B.  Entitlement to Service Connection for Bilateral Hearing 
Loss Disability

1.  Procedural Posture of the Left-sided Impairment Element 
of the Claim

In July 1997, the RO adjudicated the issue whether new and 
material evidence had been presented or secured to reopen a 
claim of entitlement to service connection for left-sided 
impaired hearing disability.  The June 1946 rating decision 
and notice to the veteran addressed "ear trouble," which 
subsequent ratings reveal was otitis externa, not hearing 
impairment.  Thus, the issue of entitlement to service 
connection for impaired hearing disability of the left ear is 
actually the subject of an initial claim, not one to reopen.  
As such, review by the Board at this time will require 
consideration of questions the RO did not address.

The Board may consider questions that the RO did not, if to 
do so will not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this instance, the 
veteran had adequate notice of the laws and regulations 
governing claims for service connection for impaired hearing 
disability, as the RO applied the same substantive laws and 
regulations to the right-sided element of the claim as 
applies to the left.  The veteran testified about the facts 
and theory of the merits of his claim.  He and his 
representative were notified at his hearing of the value of 
submitting evidence he averred he would obtain, and he was 
afforded the opportunity to do so.  Thus, the veteran has 
received and had the opportunity to avail himself of all the 
elements of due process that ensure adjudication of claims 
without prejudice.  VAOPGCPREC 16-92.  The Board has 
considered the same law and regulations as did the RO.  The 
Board concludes that the veteran is not prejudiced by its 
decision in this case.

2.  Application of Law to Facts

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The December 1974 VA examination findings of pure tone 
sensitivity thresholds of 45 decibels at one or more of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, bilaterally 
satisfies one current VA regulatory criterion of impaired 
hearing disability; the January 1975 report of 90 percent 
right-sided speech discrimination satisfies another 
regulatory criterion as to the right ear.  See 38 C.F.R. 
§ 3.385 (2004).  The December 2001 VA audiogram confirms 
current bilateral hearing loss.

Determination of hearing impairment is a matter for medical 
expertise.  Thus, medical evidence of incurrence of hearing 
impairment in service, or during any presumptive period, is 
required to satisfy the incurrence element of a service 
connection.  38 C.F.R. § 3.303(a) (2004).  The veteran has 
not presented such evidence.  The October 6, 1943, clinical 
note appears to be a referral to the ENT clinic, not a 
diagnosis.  The single word "Deafness" is neither a 
diagnosis nor a finding.  The October 6, 1943, record does 
not constitute evidence of incurrence of hearing impairment 
in service.  The October 7, 1943, finding showed only a 
slight decrease in right-sided hearing, and, even if the 
illegible left-sided finding is less than 15/15, i.e., 
perfect, the clinical record stated no diagnosis.  The 
October 7, 1943, record does not constitute evidence of 
hearing impairment in service.  The separation examination 
report shows perfect hearing bilaterally, and thus cannot be 
evidence of incurrence of impaired hearing in service.

The veteran's testimony about acoustic trauma sustained in 
combat is inherently incredible for the reasons discussed 
above.  Likewise, his testimony of 17 weeks of VA treatment 
starting two months after separation is inherently incredible 
in view of his May 1946 statement that he had never sought VA 
hospitalization benefits.  For his January 1999 testimony to 
be true, he would have to have been in the hospital at the 
time he made his original application for compensation.  It 
is inherently incredible that he would have reported he never 
applied for VA hospitalization if he was hospitalized at the 
time he made the report.  

Service connection may be established on evidence of 
continuity of symptomatology between a currently diagnosed 
condition and a condition noted in service, see 38 C.F.R. 
§ 3.303(b) (2004), and a medical opinion that there is a 
nexus between a current diagnosis and the continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board rejects any inference of continuity of 
symptomatology that might be drawn from the veteran's 
testimony, because such inference would have to be drawn from 
his allegation of acoustic trauma in combat in France.  The 
only evidence other than his discredited testimony that could 
serve as a notation of the condition in service is the 
October 1943 medical record.  The Board notes that United 
States troops were not in France before D-Day in June 1944, 
and an October 1943 service medical record cannot 
rehabilitate the veteran's inherently incredible testimony.  
Furthermore, the veteran's own testimony before the hearing 
officer in November 1997 is against any assertion of 
continuity of symptomatology or claim that hearing loss arose 
in service.

The veteran stated in November 1997 that he did not notice 
hearing loss in service, but did right after service.  In 
clarification of when he noticed hearing loss, he said he 
thought it was in 1973 (27 years after service), when he went 
to the doctor with "roaring" in his ears, and the doctor 
cleaned them out, resulting in improvement in the right ear 
hearing, but not the left.  Consequently, the veteran has 
presented no evidence of continuity of symptomatology between 
impaired hearing in service or any other condition and 
currently existing hearing impairment.  Id.

The veteran testified that four people told him his service 
records were burned in the NPRC fire, which occurred in the 
1970s.  That testimony provides no basis on which to reach a 
different result.  First, the veteran has submitted no report 
from NPRC suggesting his service records were burned.  
Second, his service records entered his VA claims folder 
between May 1946 and April 1948.  And third, the only 
reasonable inference to draw from the veteran's testimony is 
that the missing service records are those of his alleged 
treatment in France for combat injuries.  Whereas his 
testimony about the alleged acoustic trauma is inherently 
incredible, any assertion about the loss of records of 
treatment for acoustic trauma is likewise inherently 
incredible.

The March 1999 private audiologist's statement derives its 
credibility from the veteran's history, and it is therefore 
equally incredible.  Based as it is so substantially upon the 
veteran's discredited history, the medical conclusion linking 
the hearing loss with service is without probative value.

Whereas the clear preponderance of the evidence is against 
finding incurrence of hearing impairment in either ear in 
service, the claim cannot be allowed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).



ORDER

Whereas new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, the appeal is denied.

Service connection for bilateral impaired hearing disability 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



